Order entered May 19, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00068-CV

          IN THE INTEREST OF P.J.H. AND M.J.H., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85368

                                     ORDER

      By order dated May 14, 2021, we ordered the court reporter to file, within

fifteen days, either the reporter’s record or written verification that appellant has

not paid or made arrangement to pay for the reporter’s record. We cautioned

appellant that if we received verification of nonpayment, we would order the

appeal submitted without the reporter’s record. By letter filed on May 17, 2021,

the court reporter notified the Court that appellant has not made payment.

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).
       Appellant shall file her brief on the merits within thirty days of the date of

this order.

       We DIRECT the Clerk of this Court to send a copy of this order to Shannon

Sudderth, Official Court Reporter for the 354th Judicial District Court; and, all

parties.



                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE